Field, C. J.
We are of opinion that, on the facts stated in the bill, the plaintiff has an adequate remedy at law. The street railway company is, we think, a corporation authorized to receive toll, within the meaning of Pub. Sts. c. 105, §§ 30-35. In this respect, we cannot distinguish it from a railroad corporation. See Pub. Sts. c. 113, §§ 43 et seq.; Simmons v. Worthington, 170 Mass. 203. The remedy of the plaintiff is therefore by a levy of his execution upon the franchise of the company and upon the rights and privileges of the company thereunder, “ so far as [they] relate to the receiving of toll,” and upon “ all other corporate property real and personal,” and by a sale thereof pursuant to Pub. Sts. c. 105, §§ 31 et seq. After having levied the execu*64tion, if the plaintiff or the purchaser at the sale contends that there is nothing justly due from the company to Butler or to Benson, who have brought suits against the company and attached its property therein, the plaintiff or such purchaser can proceed under Pub. Sts. c. 161, §§ 110 et seq., to try the validity of the attachments in those suits.
Demurrer sustained, and hill dismissed.